Citation Nr: 1123419	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-37 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for the above-referenced claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Bilateral Hearing Loss

Here, the Veteran claims that he has bilateral hearing loss that is related to his military service.  Specifically, he has claimed that he experienced in-service noise exposure from firing weapons on the shooting range, heavy weaponry, large mortars, and his infantry service.  He essentially contends that his hearing loss began in service and continued following his separation from active duty.

The Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain organic diseases of the nervous system, such as hearing loss, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 11154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

In this case, the Veteran's service personnel records show that he was awarded the Combat Infantryman Badge and that he was assigned to an infantry unit in the U.S. Army.  His DD 214 also lists his military occupational specialty as an infantry indirect fire crewman.  Therefore, the Board finds that hearing loss would be consistent with the circumstances of the Veteran's service.  38 C.F.R. § 3.304(d). 

The claims file reflects that the Veteran underwent VA examinations in July 2006, October 2008, January 2009, at which time he was diagnosed with bilateral hearing loss.  The July 2006 and October 2008 examiners noted that the Veteran's report of in-service noise exposure and post-service noise exposure from his work in a packing warehouse, with the use of hearing protection.  Following the clinical examinations, the July 2006, October 2008, and January 2009 VA examiners essentially opined that the Veteran's hearing loss was less likely than not caused by or a result of military acoustic trauma.  Essentially, all of these VA examiners based their opinions on the fact that the Veteran's military entrance and separation audiological examinations were in normal limits.  However, none of the examiners addressed the Veteran's competent reports of an in-service onset of his hearing loss and the continuity of hearing loss symptomatology following his separation from active duty.

The Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his hearing loss must be given consideration in determining whether service connection is warranted.

In this regard, the Board also notes that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, an additional VA examination is needed so that the examiner can provide an opinion on the etiology of the Veteran's hearing loss in light of his reports of continuity of symptoms.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. 5103A(d); 38 C.F.R. 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  While the Veteran has been afforded a VA examination, the Board finds the July 2006, October 2008, and January 2009 examination reports to be inadequate with which to decide the Veteran's claim.  Specifically, the Board finds that these examination reports improperly rely on the absence of hearing loss documented in the Veteran's service treatment records and do not give adequate consideration to the Veteran's report of a continuity of hearing loss symptomatology after his separation from service.  Accordingly, on remand, the RO/AMC should arrange for the Veteran's claims file to be reviewed by an appropriate examiner in order to obtain an adequate medical opinion regarding whether his current hearing loss is related to his military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Tinnitus

With respect to this claim, the claims file includes conflicting statements regarding whether the Veteran has tinnitus.  The Veteran originally claimed that he has tinnitus as a result of in-service noise exposure.  The July 2006 VA examination report shows that he repeatedly denied having the claimed disorder.  However, he later claimed to have tinnitus during the October 2008 VA examination.  During the January 2009 VA examination, the Veteran again denied having tinnitus.  Nevertheless, given the subjective nature of the claimed disorder, the Board will resolve all doubt in the Veteran's favor and presume that he still asserts that he has tinnitus that is related to his in-service acoustic trauma.  

Despite the Veteran's conflicting statements, he has reported that he suffers from tinnitus on multiple occasions during the course of the appeal.  In light of this, and given the subjective nature of tinnitus and the possibly similar etiologies of the Veteran's hearing conditions, the Board finds that his tinnitus claim is inextricably intertwined with the claim for service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the Board will remand the Veteran's tinnitus claim for further development and adjudication concurrently with the claim for service connection for bilateral hearing loss.

COPD

Here, the Veteran claims that his currently diagnosed COPD is related to his military service.  More specifically, he claims that he was exposed to asbestos, which he was told was found in the barracks he lived in during his military service while serving at Ft. Leonard Wood, Missouri and Ft. Benning, Georgia.  He testified that he first began to have respiratory difficulty a few years after his separation from the military and that his condition has progressively worsened since its initial onset. 

In this case, the Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, guidelines for considering asbestos compensation claims are provided in the VA Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  Also, an opinion by the VA General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4- 00 (April 13, 2000).

VA must analyze the underlying claim of service connection for a respiratory disorder, due to asbestos exposure, under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.  The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, bearing in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's service personnel records have been associated with the claims file and confirm that he was stationed at Ft. Leonard Wood and Ft. Benning during his military service.  However, these records are negative for information regarding whether he was exposed to asbestos from any of the barracks he lived in while stationed at these locations or whether any of his military duties involved exposure to the material.    

Given the foregoing, the Board finds that additional development must be undertaken to determine whether the Veteran was exposed to asbestos during his military service.  While the Veteran's service personnel records have been obtained, there have been no further efforts to verify whether he was exposed to asbestos.  Therefore, the RO/AMC is directed to obtain any records concerning the Veteran's service at the military bases mentioned above, to include information about the constructional makeup of the barracks he resided in, and his military duties to determine whether it is as likely as not the Veteran was exposed to asbestos during exposure.   In this regard, the VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a).  The VA is required to obtain relevant records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When the VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained; unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R.§§ 3.159(c)(2), (c)(3).  Under the duty to assist the Veteran, the RO/AMC must make an attempt to confirm whether or not he was exposed to asbestos during his service.  See 38 U.S.C.A. § 5103A.  Thus, the Agency of Original Jurisdiction must undertake additional development to determine whether the Veteran was potentially exposed to asbestos and whether his current COPD is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate action to develop evidence of the Veteran's asbestos exposure before, during, and after service.  This development shall conform with the VBA Manual guidelines and Dyment v. West, 13 Vet. App. 141 (1999) and should specifically include seeking information as to whether the Veteran's service-related job duties, assignments or living situation involved being in the vicinity of or working with or near asbestos.  Such development shall include a determination regarding the extent to which such factors may have resulted in his exposure to asbestos.

2.  The RO/AMC shall then arrange for the Veteran to be examined by an appropriate physician to determine the nature/diagnosis and etiology of any currently manifested lung disorder.  In conjunction with the examination, the claims folder and a copy of this Remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should obtain a detailed lay history of service and post-service asbestos exposure from the Veteran.

Based on a review of the claims file, lay evidence and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed lung disorder, to include COPD, is at least as likely as not related to any established in-service exposure to asbestos, or is otherwise related to the Veteran's military service.  As a matter of reference, the examiner is notified that the Veteran's period of service extended from January 1963 to January 1966. 

A complete rationale for any opinion expressed should be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

3.  The RO/AMC shall arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner so that an opinion can be render as to the etiology of his claimed hearing loss and tinnitus disorders.  The entire claims file and a copy of this remand must be reviewed by the examiner in conjunction with providing the opinion and the VA examination report must reflect that the claims file was reviewed.  While the entire claims file must be reviewed, the Board directs the examiner's attention to the Veteran's reported post-service history of noise exposure.  The examiner should be advised that hearing loss or tinnitus need not be shown by the results of audiometric testing during the claimant's period of active military service in order for service connection to be granted.

Following the review of the claims file, the examiner is requested to provide the following opinions:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hearing loss is related to his noise exposure in service.

(b) Whether it is at least as likely as not (50 percent probability or greater) the Veteran's reported tinnitus disorder is related to his noise exposure in service.

(c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's reported tinnitus disorder is related to his diagnosed hearing loss.  

In providing the requested opinions, the examiner must acknowledge the competent reports of the Veteran as to a continuity of symptoms since his military service.  A complete rationale for any opinion expressed should be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.  

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


